DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to amended claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (In regards to claim 1, the examiner has incorporated Dietz, however, cited different embodiments from previous rejection in view of the amendment). 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome 112 rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently added new claim 22 recites “after use, detaching said imaging head movement sub-assembly from said endoscope and permanently disposing said imaging head movement sub-assembly.” 
However, claim 8 already has recited “permanently disposing said imaging head movement sub-assembly” after detaching said ultrasound assembly from imaging head movement sub-assembly. Thus, the imaging head movement sub-assembly has been already disposed and is not clear whether the applicant meant to detach the recited subassembly from both endoscope and the ultrasound assembly and dispose the sub-assembly or not.
In addition, the examiner further comments that claim 8 has not recited that the endoscope is attached to the imaging head movement sub-assembly, thus, is not clear how one can detach since claim 8 recited endoscope comprising imaging head movement sub-assembly, that was attached to the ultrasound assembly, not to the endoscope. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Chin et al.,” US 6,171,249 (hereinafter Chin) and “Oakley et al.,” US 5,413,107 (hereinafter Oakley), and further in view of “Smith et al.,” US 2017/0112524 (hereinafter Smith), and “Dietz et al.,” US 2010/0280316 (hereinafter Dietz).
Regarding to claim 1, Chin teaches a method of adjusting the viewing angle of an imaging assembly having an endoscope and an added ultrasound imaging array, attached to said endoscope, said method comprising:
providing an imaging assembly, including:
an endoscope, having a distal end and an elongate body defining multiple lumens (Figures 4A-B, endoscope with multiple working lumens, Col. 2 lines 18-24); and
an ultrasound assembly that includes a multiple signal pathway connector (connector for operably connecting ultrasound probe to a computer and image display device, Col. 3 lines 36-38), a deformable neck (a deflectable or bendable neck 36 Fig. 4A) , having a proximal end and a distal end (Figure 4A shows distal end member of the neck functions as a structural mount which the ultrasound section is fixedly attached, Col. 3 lines 59-61), and including an ultrasound transducer (transducer array 112 Fig. 4C and D); a tension member (Col. 3 lines 30-50: deflectable or bendable neck by control cables), connected to said ultrasound transducer head (distal end ultrasound section, Col. 3 lines 30-50 and lines 59-61), and extending to a proximal end at said proximal end of said endoscope (deflection control cables pass through 60 in Figure 4, by two deflection control knobs in proximal handle section, Col. 3 lines 33-35); and a set of signal pathways, extending from said ultrasound transducer to said multiconductor electrical connector (conductors to and from ultrasound section, connector connecting the probe to a computer and a image display Col. 3 lines 36-39, lines 66-67);
wherein said multiple signal pathway connector has been connected to an ultrasound imaging station (connector connecting the probe to a computer and an image display Col. 3 lines 36-39, lines 66-67), and said ultrasound transducer head has been introduced into a cavity of a patient, with said endoscope (laparoscopic surgery, endoscope Col. 1 lines 15-17, lines 41-42, and Col. 2 lines 17-25); and
manipulating said transducer head, thereby changing the direction of scan of said patient's internal organs (Col. 3 lines 31-35, deflection of the neck by control cables, Figures 4C-D show deflection of the neck member, resulting in changing direction of scan of the patient’s internal organs) 
Chin does disclose that control knobs can be moved to provide deflection of the neck by control cables as well known in the art (Col. 3 lines 33-35), but does not specifically disclose applying a force on said proximal end of said tension member. 
However, in the same field of endeavor in ultrasound integrated endoscope, Oakley teaches an ultrasound probe for endoscopic imaging where the probes are controllably articulated by flexible tension members running along the lines, and controlled by a push-pull control arrangement, so as to exert tension on one tension member and release tension on the other (Col. 1 lines 52-Col. 2 line 9 and Col. 2 lines 21-37, Col. 8 lines 12-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control cables as taught by Chin to incorporate teaching of Oakley, since push-pull control arrangement was well known in the art as taught by Oakley.  One of ordinary skill in the art could have combined the elements as claimed by Chin with no change in their respective functions, modifying the control cable mechanisms to include articulation mechanism taught by Oakley, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to transducer head to be rotated after articulation of the probe, to form a series of angularly-spaced images (Col. 7 lines 45-50), and there was reasonable expectation of success.
Chin and Oakley do not further explicitly disclose that the ultrasound assembly is attached to and is exterior to said endoscope as amended.
However, in the same field of endeavor in ultrasound devices, Smith teaches that ultrasound assemblies can be positioned at a distal end of a flexible endoscope body both internally or externally
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound assemblies as taught by Chin to incorporate teaching of Smith, since ultrasound assembly attached exterior to the endoscope body was well known in the art as taught by Smith.  One of ordinary skill in the art could have combined the elements as claimed by Chin with no change in their respective functions, modifying the ultrasound assemblies to be attached to the exterior of the endoscope body taught by Smith, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide off-center of the ultrasound assembly from the center axis of the endoscope, minimizing the ability of the ultrasound assemblies to obstruct the distal center of the endoscope ([0042]), and there was reasonable expectation of success.
Chin, Oakely, and Smith do not explicitly teach the amended limitation of “wherein said neck defines an aperture positioned proximal relative to said ultrasound transducer head. 
The examiner notes that currently claim limitation of “neck defines an aperture,” does not necessarily require that the aperture is disposed physically on the neck. Rather, neck and its bending nature of the flexible neck can create any aperture proximal relative to the transducer array. 
In the analogous field of ultrasound imaging guided medical procedures, Dietz teaches said neck defines an aperture positioned proximal relative to said ultrasound transducer head (Fig. 3B and 3D [0151]-[0152], Figures 5D and 6C show deflecting neck portion creates an opening (aperture)).  
Cited figures (Figures 3B and 3D) are reproduced below for visual presentation:

    PNG
    media_image1.png
    258
    575
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    575
    media_image2.png
    Greyscale


In figures 3B and D, deflectable neck portion (17) defines an aperture (opening lumen 10) proximal to the ultrasound transducer as claimed. 
Thus, Chin, Oakley and Smith can incorporate the teaching of neck defining an aperture positioned proximal relative to the ultrasound transducer head by Dietz, to be incorporated in deflectable portion of the ultrasound assemblies disclosed by Chin. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound assemblies as taught by Chin to incorporate teaching of Dietz, since a central cavity in the ultrasound assembly was well known in the art as taught by Dietz.  One of ordinary skill in the art could have combined the deformable neck as claimed by Chin with no change in their respective functions, modifying the ultrasound assemblies with deflectable portion to define an aperture taught by Dietz, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide advancement of interventional device distally past the ultrasound transducer array ([0152]) and there was reasonable expectation of success.
Regarding to claims 2-3 and 5, Chin, Oakley, Smith, and Dietz together teach all limitations of claim 1 as discussed above.
Oakley further teaches following limitations:
Of claim 2, wherein said force is a pulling force, pulling a portion of said head in a proximal direction (push-pull control arrangement of tension members, Col. 7 lines 22-50 and Col. 8 lines 12-28, Fig. 5).
Of claim 3, wherein said tension member also has some compressive strength and wherein said force is a pushing force, pushing a portion of said head in a distal direction (push-pull control arrangement of tension members, Col. 7 lines 22-50 and Col. 8 lines 12-28, Fig. 5).
Of claim 5, wherein said tension member is connected to controls at said proximal end of said endoscope, said controls facilitating manipulation of said tension member (push-pull control arrangement of tension members, Col. 7 lines 22-50 and Col. 8 lines 12-28, control knobs comprise a push-pull control arrangement for the pairs of tension members Figures 2-4).
Regarding to claim 6, Chin, Oakley, Smith, and Dietz together teach all limitations of claim 1 as discussed above.
Chin further teaches following limitations:
Of claim 6, wherein said method further includes taking a biopsy (biopsy accuracy Col. 4 lines 46-50) and includes advancing a needle out of one of said lumens of said endoscope into patient tissue and retracting said needle, bearing some patient tissue (tissue samples retrieved by the biopsy needle,  Figure 5, outer tube can be extended to cut off tissue in the trough section and the needle assembly is then withdrawn with the tissue in the trough  Col. 5 lines 2-32)
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chin, Oakely, Smith, and Dietz as applied to claims 1 and 6 above, and further in view of “Abraham,” US 2016/0081656 (hereinafter Abraham). 
Regarding to claims 4 and 7, Chin, Oakely, Smith, and Dietz together teach all limitations of claims 1 and 6 as discussed above.
Dietz discloses the neck and the aperture as claimed in claim 1.
In different embodiments, Dietz teaches an aperture transversely through the neck (672 central cavity which extends entirely and transversely through the neck, Figures 43A-C) to allow passage of the interventional device 676 ([0317]-[0319]).  
Figured 43A-C are reproduced below to show that central cavity 672 is an aperture that transversely passes through the neck and allows an interventional device to pass through. 

    PNG
    media_image3.png
    823
    548
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound assemblies as taught by Chin to incorporate teaching of Dietz, since a central cavity in the ultrasound assembly was well 
Chin, Oakely, Smith and Dietz do not explicitly teach that the needle is an aspiration biopsy needle. 
However, in the same field of endeavor in biopsy needle assemblies, Abraham teaches needle has a lumen (hollow) for delivering medication or removing unwanted fluid ([0019] and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify biopsy needle as taught by Chin to incorporate teaching of Abraham, as both Chin and Abraham are directed to image guided catheters and delivering biopsy needles, and since a biopsy needle with a hollow lumen was well known in the art as taught by Abraham.  One of ordinary skill in the art could have combined the biopsy needle as claimed by Chin with no change in their respective functions, modifying the needle to be hollow, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide delivery of the fluid during biopsy procedures ([0019]), and there was reasonable expectation of success.

Claims 8, 10-11, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Tanaka et al.,” US 6,461,304 (hereinafter Tanaka) and in view of “Ostrovsky et al.,” US 2011/0077558 (hereinafter Ostrovsky) and “Rabiner et al.,” US 2002/0117412 (hereinafter Rabiner), and “Marmor et al.,” US 2016/0262722 (hereinafter Marmor). 
Regarding to claim 8, Tanaka teaches a method of providing and processing an ultrasound capable endoscope assembly, comprising:
providing an endoscope having a proximal and a distal end (endoscope Col. 6 lines 27-44)
said ultrasound assembly including:
a multiple signal pathway connector (signal cable extend along the endoscope Fig. 1 Col. 7 lines 59-Col. 8 line 30),
an ultrasound transducer head including an ultrasound transducer (Figures 19-20, transducer supported by neck Col. 13 lines 41-50); and
a set of signal pathways, extending from said ultrasound transducer head to said multiconductor electrical connector (Col. 7 line 1 – Col. 8 line 30);
attaching said ultrasound assembly to said endoscope, so that said set of signal pathways extends along said elongate body of said endoscope from said proximal end of said endoscope and said ultrasound transducer head is attached at said distal end of said endoscope ( ultrasound transducer detachably attached to endoscope Fig. 19 Col. 15 lines 48-65)
Tanaka does disclose detachably assembling endoscope with an ultrasound transducer, which enables one endoscope to be used for multiple times and one ultrasound scanner can be assembled for plural endoscopes (Col. 2 lines 52-65). 
Tanaka does not explicitly teach cleaning endoscope and using clean ultrasound assembly in a sealed package as claimed. 
However, the examiner notes that in order to use endoscope for more than once as stated by Tanaka, one has to sterilize the used endoscope as claimed. The examiner further submits “Ostrovsky” which teaches endoscope device may be reused for different medical procedures after sterilizing thoroughly ([0003] and [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscope as taught by Tanaka to incorporate sterilization by Ostrovsky, since sterilizing endoscopes was well known in the art as taught by Ostrovsky.  One of ordinary skill in the art could have combined the method of using endoscope as claimed by Tanaka with no change in their respective functions, but simply sterilize the used endoscope by Tanaka, by performing sterilization techniques, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to sterilize thoroughly for subsequent use ([0003] and [0027]), and there was reasonable expectation of success.
Tanaka and Ostrovsky do not further teach a disposable single use ultrasound transducer assembly. 
However, in the same field of medical devices, Rabiner teaches an ultrasound medical device and a method comprising a disposable probe designed for a one time use that can be coupled to a device ([0037]). 
providing a sealed package, containing an unused, clean ultrasound assembly ([0043]),
removing said ultrasound assembly from said package and attaching to endoscopic handle ([0014], [0037] and [0043]); and
after use, detaching said ultrasound assembly from said endoscope and permanently disposing of said ultrasound assembly (a used ultrasonic probe is disposed [0016], [0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound assembly as taught by Tanaka to incorporate teaching of Rabiner, since a single use disposable packaging of medical instruments was well known in the art as taught by Rabiner.  One of ordinary skill in the art could have combined the ultrasound assembly as claimed by Tanaka with no change in their respective functions, but to be packaged in a container, and coupled to the endoscope of Tanaka, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to a single use ultrasound probe with safe handling ([0043]), and there was reasonable expectation of success.
Tanaka does not further explicitly teach endoscope comprising a removably connectable imaging head movement subassembly and attaching/detaching ultrasound assembly to the 
However, in the analogous field of endeavor in endoscope guided ultrasound imaging method, Marmour discloses the endoscope comprising a removably connectable imaging head movement sub-assembly and attaching and detaching the ultrasound assembly from the imaging head movement sub-assembly (CAD removably attached to the TEE imager head, Figure 4, tension member 2260 decouple the image capture assembly from the TEE imager head [0066], [0068]).
As noted above, Ostrovsky already discloses that the endoscope can be a disposable device ([0034]), thus reads on the calimed permantly disposding imaging head movement sub-assembly which is component of the endoscope. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscope as taught by Tanaka to incorporate teaching of Marmor, since removably connectable imaging head movement sub-assembly of the endoscope was well known in the art as taught by Marmor.  One of ordinary skill in the art could have combined the elements as claimed by Tanaka with no change in their respective functions, modifying by reconfiguring the movement subassembly as to be removably attachable of the endoscope as described by Marmor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide control of the ultrasound imaging system and retrieve the imaging head movement assembly ([0049]), and there was reasonable expectation of success.
Regarding to claims 10-11 and 13-14, Tanaka, Ostrovsky, Rabiner, and Marmor together teach all limitations of claim 8 as discussed above. 
Tanaka further teaches following limitations:
Of claim 10, wherein said signal pathways are electrical conductors (signal cables Col. 7 lines 30-32, Col. 7 59-Col. 8 lines 10).
Of claim 11, wherein said electrical conductors are coax cables (coaxial wires inside a flexible tube Col. 8 lines 31-46)
Of claim 13, wherein said ultrasound assembly further includes an attachment element, and said ultrasound assembly is attached to said endoscope, at least in part, by attaching said attachment element to said distal end of said endoscope (Col. 7 lines 59- Col. 8 lines 11 and Col. 9 lines 1-10)
Of claim 14, wherein said attachment element is a clip sized and shaped to engage to said distal end of said endoscope (endoscope placing portion 24 with endoscope fixing portions 25a-b is a clip sized and holds the endoscope Figures 2-3 Col. 7 lines 33-58)
Regarding to claims 20-21, Tanaka, Ostrovsky, Rabiner, and Marmor together teach all limitations of claim 8 as discussed above.
Ostrovsky further teaches said endoscope is cleansed and used again ([0027]), and the endoscope is a duodenscope ([0032]). 
Claims 9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ostrovsky, Rabiner, and Marmor as applied to claim 8 above, and further in view of Chin and Oakely. 
Regarding to claim 9, Tanaka, Ostrovsky, Rabiner, and Marmor together teach all limitations of claim 8 as discussed above.
Tanaka does disclose a neck where the ultrasound head is physically attached as claimed, but does not further teach that a flexible neck and a tension member extending from said ultrasound transducer head to a proximal end at said proximal end of said endoscope, and wherein applying force to said tension member causes said transducer head to change position, permitting an adjustment to the direction of scanning.
However, in the same field of ultrasound endoscope, Chin teaches a flexible neck and a tension member extending from said ultrasound transducer head to a proximal end at said proximal end of said endoscope, and causes said transducer head to change position, permitting an adjustment to the direction of scanning (deflectable or bendable neck Col. 3 lines 26-37, control knobs to provide four way deflection of the neck by control cables, Col. 3 lines 31-35 Figures 4C-D Col. 4 lines 8-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound assembly as taught by Tanaka to incorporate teaching of Chin, since both Tanaka and Chin are directed to ultrasound incorporated endoscope and deflectable neck supporting the transduce array was well known in the art as taught by Chin.  One of ordinary skill in the art could have combined the ultrasound assembly as claimed by Tanaka with no change in their respective functions, but changing the supporting member for ultrasound transducer to be flexible by control cables as well known in the art, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide flexibility in deflection angles to scan the tissues and improve biopsy accuracy (Col. 4 lines 2-7 and Col. 4 lines 46-50), and there was reasonable expectation of success.
Chin does disclose that control knobs can be moved to provide deflection of the neck by control cables as well known in the art (Col. 3 lines 33-35), but does not specifically disclose applying a force on said proximal end of said tension member. 
However, in the same field of endeavor in ultrasound integrated endoscope, Oakley teaches an ultrasound probe for endoscopic imaging where the probes are controllably articulated by flexible tension members running along the lines, and controlled by a push-pull control arrangement, so as to exert tension on one tension member and release tension on the other (Col. 1 lines 52-Col. 2 line 9 and Col. 2 lines 21-37, Col. 8 lines 12-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control cables as taught by Chin to incorporate teaching of Oakley, since push-pull control arrangement was well known in the art as taught by Oakley.  One of ordinary skill in the art could have combined the elements as claimed by Chin with no change in their respective functions, modifying the control cable mechanisms to include articulation mechanism taught by Oakley, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to transducer head to be rotated after articulation of the probe, to form a series of angularly-spaced images (Col. 7 lines 45-50), and there was reasonable expectation of success.
Regarding to claims 15-18, Tanaka, Ostrovsky, Rabiner, and Marmor together teach all limitations of claim 8 as discussed above.
Tanaka teaches a needle (Col. 12 lines 12-54), but does not further disclose taking a biopsy as claimed.
However, Chin discloses a biopsy needle (Col. 5 lines 2-17 biopsy) and further details and configurations of the structure for performing biopsy as claimed in claims 16-18.
Chin specifically discloses following limitations: 
Of claim 16, further wherein assembly further comprises a flexible neck, to which said ultrasound transducer head is physically attached (Figures 4C-D), and further said neck defines an aperture that can be aligned for passage of said needle through said neck (Figures 4C and D)
Of claim 17, wherein said aperture is an elongate oval, and wherein said needle can pass through said aperture when said neck is bent in any degree selected from a long range of degree of bending (Col. 4 lines 18-20, distal aperture, Figures 4C and D show different degree of bending and still the biopsy needle passes through the aperture as claimed). 
Of claim 18, wherein when said neck is flexed by said tension member and said needle is passed through said aperture, said needle is visible in a field of view of said ultrasound transducer, thereby permitting a user to more accurately guide said needle (a deflectable or bendable neck with control cables, Col. 3 lines 27-35 and biopsy needle follows the deflection of the array and deflection of the array will not change the spatial orientation of the needle path relative to the ultrasound image path and needle still appear on the ultrasound image Col. 5 lines 32-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound assembly as taught by Tanaka to incorporate teaching of Chin, since both Tanaka and Chin are directed to ultrasound incorporated endoscope and deflectable neck supporting the transduce array was well known in .
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ostrovsky, Rabiner, and Marmor as applied to claims 8 and 10 above, and further in view of “Sato et al.,” US 2009/0093725 (hereinafter Sato).
Regarding to claims 12 and 19, Tanaka, Ostrovsky, Rabiner, and Marmor together teach all limitations of claims 8 and 10 as discussed above.
Tanaka does not further explicitly teach conductors are flex circuits and ultrasound transducer is a capacitive micromachined ultrasonic transducer as claimed.
However, in the same field of endeavor of ultrasound endoscope imaging method, Sato discloses that the ultrasound transducer is a micromachined ultrasound transducer ([0066]) and a flexible printed circuit board in endoscope ([0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound assembly as taught by Tanaka to incorporate teaching of Sato, since both Tanaka and Sato are directed to ultrasound incorporated endoscope and using micromachined ultrasonic transducer and flexible printed circuit was well known in the art as taught by Sato.  One of ordinary skill in the art could have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/PATRICIA J PARK/Primary Examiner, Art Unit 3793